UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-150612 MOODY NATIONAL REIT I, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 26-1812865 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 6363 Woodway Drive, Suite 110 Houston, Texas (Address of Principal Executive Offices) (Zip Code) (713) 977-7500 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer o Accelerated filer o Non-Accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox As of May 10, 2012, there were 806,723shares of the Registrant’s common stock issued and outstanding. MOODY NATIONAL REIT I, INC. INDEX PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 (unaudited) 2 Condensed Consolidated Statements of Operations for the three months ended March 31, 2012 and 2011 (unaudited) 3 Condensed Consolidated Statements of Equity for the three months ended March 31, 2012 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION 42 Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Mine Safety Disclosures 42 Item 5. Other Information 42 Item 6. Exhibits 43 1 PART I — FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS. MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Investment in hotel properties, net $ $ Cash and cash equivalents Restricted cash Accounts receivable, net of allowance of $6,000 and $6,000, respectively Mortgage note receivable Prepaid expenses and other assets Due from related parties ¾ Deferred loan costs, net of accumulated amortization of $58,488 and $49,125, respectively Total Assets $ $ LIABILITIES AND EQUITY Liabilities: Notes payable $ $ Accounts payable and accrued expenses Due to related parties ¾ Dividends payable Deferred income tax liability Total Liabilities Special Partnership Units— 100 Special Units of the Operating Partnership Commitments and Contingencies Equity: Stockholders’ equity: Common stock, $0.01 par value per share; 400,000,000 shares authorized, 722,647 and 576,377 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Preferred stock, $0.01 par value per share; 50,000,000 shares authorized, no shares issued and outstanding ¾ ¾ Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest - 100 common units of the Operating Partnership Noncontrolling interest in consolidated joint venture Total Equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to condensed consolidated financial statements. 2 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Revenue Room revenue $ $ Other revenue Total room revenue Interest income from note receivable ¾ Total revenue Expenses Hotel operating expenses Property taxes, insurance and other Depreciation Corporate general and administrative Total Expenses Operating Income Interest expense and amortization of deferred loan costs Income (loss) before income taxes ) Income tax expense (benefit) Current Deferred ) ) Total Income Tax Expense Net Income (Loss) ) (Income) loss attributable to noncontrolling interest from consolidated joint venture ) (Income) loss attributable to noncontrolling interest in common operating partnership units ) 1 Net income (loss) attributable to common shareholders $ $ ) Net income (loss) per common share, basic and diluted $ $ ) Dividends declared per common share $ $ Weighted average shares outstanding See accompanying notes to condensed consolidated financial statements. 3 MOODY NATIONAL REIT I, INC. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY Three months ended March 31, 2012 (Unaudited) Common Stock Preferred Stock Noncontrolling Interest in Operating Partnership Number of Shares Par Value Number of Shares Par Value Additional Paid-In Capital Accumulated Deficit Number of Units Value Noncontrolling Interest in Joint Venture Total Equity Balance at January 1, 2012 $ ¾ $
